Citation Nr: 0018916	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The adverse rating determination was 
issued on March 12, 1997.  A notice of disagreement was date-
stamped as received on March 16, 1998, and was therefore 
timely received pursuant to 38 C.F.R. § 20.305 (1999).  A 
statement of the case was issued on November 30, 1998, and a 
substantive appeal was received on January 29, 1999.


FINDING OF FACT

The claims file includes a medical diagnosis of chloracne, 
competent evidence of inservice incurrence, and medical 
evidence of a nexus to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
chloracne is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The essential contention in the present case is that the 
veteran suffers from chloracne due to exposure to certain 
herbicide agents during service.  If a veteran was exposed to 
a herbicide agent during active military, naval, or air 
service, a number of diseases, including chloracne or other 
acneform disease consistent with chloracne, shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  However, to apply this presumption, chloracne or 
other acneform disease consistent with chloracne must have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  A veteran who served 
in Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and who has a disease listed in 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed to 
an herbicide agent during such service unless there is 
affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  
See also 38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990). 

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's DD Form 214 shows active duty service from 
January 1967 to December 1968, including a period of service 
in Vietnam.  The claims file includes a report of a January 
1997 VA medical examination with a listed diagnosis of 
probable chloracne and a comment by the examiner to the 
effect that he felt that the veteran does have "facial 
chloracne, possibly related to Agent Orange exposure."  

Therefore, there is a medical diagnosis of probable chloracne 
with a comment by the examiner which clearly shows the 
examiner's belief that the veteran does now have chloracne.  
The well-grounded requirement of a medical diagnosis of 
current disability has therefore been met.  Caluza.  For 
well-grounded purposes, the veteran's assertion that he was 
exposed to herbicide agents during service is accepted as 
true.  Caluza.  The more difficult question is whether or not 
the claims file includes medical evidence of a link or nexus 
to service.

The claims file does not include any medical evidence 
suggesting that chloracne, or other acneform disease 
consistent with chloracne, was manifested during the 
veteran's military service or within one year of the last 
date he served in Vietnam.  Accordingly, there is no basis 
for finding the claim to be well-grounded under the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 based on 
exposure to herbicide agents.  

However, the January 1997 VA examination report did include 
an opinion that the veteran's facial chloracne was "possibly 
related" to herbicide agent exposure.  There is also of 
record a December 1994 statement from a private physician 
given in connection with a claim under the Agent Orange 
Veteran Payment program.  In this statement, the private 
physician indicated that the veteran's chloracne was due to 
exposure in Vietnam.  Although not clear, these medical 
reports appear to suggest a link to service. 

As already noted, even if the presumptive provisions for 
chloracne set forth in 38 C.F.R. §§ 3.307, 3.309 are not met, 
it is still possible for a claimant to establish service 
connection if the evidence nevertheless shows that chloracne 
is due to service.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).  Stressing that for well-grounded purposes 
the evidence is presumed to be true, the Board believes that 
there is competent evidence in the present case to well-
ground the veteran's service connection claim on a Combee 
theory of service connection.  


ORDER

The veteran's claim of entitlement to service connection for 
chloracne is well-grounded.  The appeal is granted to this 
extent, subject to the provisions set forth in the following 
remand section of this decision. 


REMAND

With a well-grounded claim arises a duty to assist the 
veteran with the development of evidence in connection with 
his or her claim.  38 U.S.C.A. § 5107(a).  In the present 
case, there appears to be a lack of clear medical evidence 
regarding the nature and etiology of the reported skin 
disorder.  The Board finds that the duty to assist requires 
further development of the medical evidence.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already of record) documenting ongoing 
treatment for skin symptoms should be 
associated with the claims file. 

2.  The veteran should be scheduled for a 
special VA skin examination.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special tests should be accomplished.  
The examiner should report all pertinent 
skin symptoms and clearly report whether 
or not a medical diagnosis of chloracne, 
or other acneform disease consistent with 
chloracne, is warranted.  If such a 
diagnosis can be made, the examiner 
should then offer an opinion as to 
whether it is at least as likely as not 
that such disease is related to exposure 
to herbicide agents during service.  In 
this regard, the examiner should assume 
that the veteran was exposed to herbicide 
agents during service.  If a medical 
diagnosis of chloracne, or other acneform 
disease consistent with chloracne, cannot 
be made, the examiner should so state. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
veteran and his representative have the right to submit 
additional evidence and argument in support of the matter 
remanded by the Board.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



